UPCHURCH, Chief Judge.
Gordon pleaded guilty to two charges of delivery of cocaine and one charge of possession of cannabis. He was sentenced to thirty months incarceration followed by twenty-four months community control on the two delivery charges, to be served concurrently. He was also sentenced to serve one hundred seven days incarceration with credit for the same amount of time on the possession charge.
*746On appeal, Gordon argues that that his sentences on the delivery charges were departure sentences and since no written reasons for departure appear in the record, the community control portion of the sentences should be stricken. Gordon candidly acknowledges that this argument has been rejected in Francis v. State, 487 So.2d 348 (Fla. 2d DCA 1986).
More recently, however, this court held that a sentence such as the one involved here is a departure sentence and, if no written reasons for departure appear in the record, the sentence must be vacated. See Hankey v. State, 505 So.2d 701 (Fla. 5th DCA 1987). In the present case, no written reasons for departure appear in the record and accordingly Gordon’s sentences must be vacated and the cause remanded for resentencing.
JUDGMENT AFFIRMED; SENTENCES VACATED AND REMANDED.
DAUKSCH and COWART, JJ., concur.